Citation Nr: 1801559	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome and/or colitis, claimed as secondary to service-connected PTSD.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for complex regional pain syndrome. 

3.  Entitlement to service connection for left upper extremity peripheral neuropathy.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy.  

5.   Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.

6.  Entitlement to a total rating due to individual unemployability (TDIU). 
REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has broadened the claim involving irritable bowel syndrome and/or colitis as reflected on the title page.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in January 2017.  


FINDINGS OF FACT

1.  At the January 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal concerning the issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for a gastrointestinal disorder and complex regional pain syndrome, as well as entitlement to service connection for right and left upper extremity peripheral neuropathy.

2.  The Veteran's PTSD and major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas for the entire appeal period.

3.  The Veteran's PTSD and major depressive disorder renders him unable to secure or follow a substantially gainful occupation for the entire appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for a gastrointestinal disorder and complex regional pain syndrome, as well as entitlement to service connection for right and left upper extremity peripheral neuropathy, are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for a rating of 70 percent for PTSD and major depressive disorder are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.341, 4.3, 4.16(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made in writing or on the record at a hearing by the Veteran or by an authorized representative.  38 C.F.R. § 20.204.

The Veteran's perfected appeal included claims involving issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for a gastrointestinal disorder and complex regional pain syndrome, as well as entitlement to service connection for right and left upper extremity peripheral neuropathy.  However, the Veteran and his representative expressly withdrew these issues from appellate consideration on the record at the beginning of the January 2017 Board hearing.  See Board Hearing Transcript (Tr.) at 2.

As there is no allegation of error of fact or law for Board consideration on these issues, the Board does not have jurisdiction to consider the appeal of these matters, and they must be dismissed.

Principles for Rating Psychiatric Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to the Veteran's PTSD and major depressive disorder, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Facts and Analysis - PTSD and Major Depressive Disorder

The Veteran asserts that his current rating of 50 percent for PTSD and major depressive disorder does not adequately compensate him for this disability.  See January 2014 notice of disagreement ("I feel my rating for PTSD should be higher because of the effects on my daily life over the years and for the increased anxiety from trying to cope with this VA process, waiting, and denials.").  The appeal period is from the effective date of the award of service connection and major depressive disorder, or February 27, 2010. 

In June 2010, the Veteran had a private psychiatric evaluation by a D. Northway, PhD., who indicated that the Veteran clearly met the standard for the currently assigned 50 percent rating and also met the majority of the criteria for a 70 percent rating.  In relevant part, the Veteran had been married to his wife since 1970 and he had two daughters and four grandchildren.  He reported seeing his daughters and grandchildren weekly.  He denied any significant relationships outside of his family unit.  The Veteran also reported that he had never been fired, but that he had explosive differences aired and public arguments with supervisors that had resulted in threats of disciplinary action over the years.  According to the Veteran's spouse, he had an extremely limited ability to deal with even minor changes in his daily routines (e.g., difficulty in adapting to stressful circumstances).  In an attempt to shield him from stress, trials, and tribulations, family members chose not to provide him with any information which he might find aggravating or irritating.  His spouse reported that the whole family was organized around protecting the Veteran's fragile emotional state.  

Additionally, the Veteran reported ongoing sleep problems.  He was taking Benadryl and melatonin at night to fall asleep; he slept in his own room because of severe nightmares which interrupted his sleep and disturbed his spouse.  His spouse reported that she started to see him cry more often after he came in more contact with his military comrades.  The Veteran reported that he had lost interest in his old hobby of working on old hot rod cars because of depression.  He indicated he had recently become obsessed with researching and communicating about his experiences in Vietnam.
Mental status examination by Dr. Northway revealed the Veteran was oriented in all spheres; affect was somewhat flat; he appeared depressed and anxious and was fighting back tears throughout much of the interview.  Several psychometric tests were administered and they revealed some memory problems, which were attributed to depression.  Dr. Northway noted the presence of impaired impulse control, numerous obsessive rituals that interfered with completion of even simple tasks and daily chores, and inability to focus on anything other than Vietnam research.  He assigned a Global Assessment of Function (GAF) score of 48, reflective of serious symptomatology.  Dr. Northway deemed the Veteran unemployable due to his PTSD and major depressive disorder.

A September 2010 VA primary care note reflects the Veteran admitted to feeling constantly on guard, watchful, or easily distracted.  A September 2010 VA psychiatry note reflects the Veteran's report of experiencing episodes of feeling overwhelmed, decreased in motivation and energy, interrupted sleep, and variable appetite.  The Veteran stated that he felt anxious most of the day with irritability, agitation, and anger; PTSD nightmares which decreased over the years, flashbacks, easy startle reflex, hypervigilance, discomfort with crowds, and isolative tendencies.  

The Veteran reported that he had been married for 39 years and had two daughters; he further stated that the family was close and supportive.  He further indicated that he had experienced some marital relationship difficulties due to his anxiety, depression, irritability, and agitation.  Mental status examination revealed the Veteran was oriented in all spheres, cooperative with good eye contact; mood was anxious and agitated with congruent affect.  Speech quantity was verbose, quick and loud; thought content was non-psychotic.  Concentration was fair, memory was intact, and insight and judgment were both good.  The provider stated that the Veteran presented with increased anxiety and agitation; that Veteran was cooperative but difficult to direct to remain on topic.  The diagnostic impression was symptoms of PTSD, depression, anxiety, and mood instability; prescription medications were prescribed. 

A November 2010 VA psychiatry note reflects that the Veteran was taking the medication prescribed, which he felt caused more sleep disturbance.  He indicated his spouse reported he seemed more relaxed and less irritable.  The Veteran reported symptoms were unchanged, but his spouse indicated that they were slightly better.  The medication dose was increased.  In a December 2010 VA psychiatry note, the Veteran stated that he felt better.  He continued to have mild anxiety during the day and also reported medication was still disturbing his sleep.  The provider noted that although mood had improved, he was still anxious. 

The Veteran had a VA psychiatric examination in March 2011.  At that time he reported that he had worked as a heavy equipment mechanic for 37 years, retiring in 2004.  He also reported a good relationship with his supervisor and co-workers; although he also reported anger outbursts at work.  The Veteran also indicated that he often missed work due to anxiety and depressed mood, although he stated that his unemployment was not primarily due to his mental condition.  

On mental status examination, orientation was within normal limits, behavior was appropriate with good eye contact; affect and mood showed a disturbance of motivation and mood, anxiety, and depression.  The Veteran admitted to a history of allowing anger to overwhelm him, and he reported continuous irritability, or a "short fuse" in interactions with family and work associates for many years.  His spouse expressed much sadness in this regard.  The provider noted that the Veteran's communication, speech and concentration were within normal limits; there were no panic attacks, no suspiciousness, and no history of delusions or hallucinations.  Obsessive-compulsive behavior was absent and thought processes were appropriate.  The Veteran was able to understand directions, did not have any slowness of thought, and did not appear confused.  Judgement was not impaired, abstract thinking was normal, and memory was within normal limits.  Suicidal and homicidal ideation were absent.  The diagnostic impression was PTSD, and major depressive disorder, recurrent, moderate to severe, and a GAF score of 55 was assigned.  The examiner noted an inability to establish and maintain effective work and social relationships, and indicated that the Veteran's symptoms had worsened significantly since he retired in 2004 and that he was "significantly impaired in terms of the capacity for acquiring or maintaining gainful employment."
A December 2011 VA psychiatry note reflects the Veteran discontinued medications he had been taking for depression and anxiety and that, as a result, the symptoms had returned.  The Veteran reported that the medications completely lifted his depression and allowed him to sleep; however, he was currently having significant problems with sleep.  He reported feeling an unknown pressure, increased agitation, and more irritableness.  The Veteran endorsed feelings of depression, lack of motivation, and loss of interest in activities he previously found pleasurable.  Mental status examination was notable for slight psychomotor agitation and anxious and low mood with congruent affect.  The assessment was ongoing problems with depression, anxiety, and PTSD symptoms.  Prescription medication was planned. 

A February 2012 VA psychiatry note reflects the Veteran was having trouble finding the right medications; he reported one of them made him feel too drowsy and the other made him feel jittery.  He reported symptoms of irritability and agitation but especially anxiety.  He reported that he woke up with significant anxiety and that he had difficulty leaving the house because of it.  The Veteran reported that he scheduled all appointments in the afternoon so that he could get up to leaving the house.  He also reported that his mother had a history of anxiety accompanied by overspending.  Mental status examination revealed the Veteran as pleasant and cooperative, with anxious mood and mildly pressured speech.  To accommodate the Veteran's wishes, prescription medications were discontinued. 
By April 2012, the Veteran had started new medications that were very helpful.  The Veteran reported he was less irritable, agitated, and anxious and was much better able to handle stressful situations.  He denied current symptoms of depression or mood instability.  Mental status examination revealed the Veteran as pleasant and cooperative with good eye contact; mood was mildly anxious with congruent affect.  In May 2012, the Veteran reported no depressive symptoms but did report transient low mood.  He reported that he had hobbies and activities and also that he had a strong support system of family and friends.  

A September 2012 VA psychiatry note reflects the Veteran reported medication was helping with his anxiety.  He reported occasional irritability but that he was able to manage his mood, which had been stable.  Mental status examination revealed the Veteran as pleasant and cooperative, with good eye contact; mood was normal; all other findings were within normal limits.  

A December 2012 VA psychiatry note reflects the Veteran reported additional improvement.  Mental status examination revealed the Veteran to be pleasant and cooperative but with mildly anxious mood; other findings were within normal limits.  This was also the case in May 2013.  

The Veteran had another VA psychiatric examination in July 2015.  The diagnostic impression was PTSD and the examiner opined that the Veteran no longer met the diagnostic criteria for major depressive disorder as he had on the previous examination.  The Veteran reported that he continued to live with his spouse and that they got along very well.  He also reported that he was close to his two adult children and that he spent a lot of time with his five grandchildren, stating "they are the light of my life."  The Veteran further stated that he had many friends and tended to socialize with them about once a week.  He reported that he had a driver's license and would drive locally, near his home; he reported helping with cooking, and cleaning and his was independent in his activities of daily living.  

The Veteran reported that he was seeing a PTSD counselor about twice a month and he found this helpful.  He was taking two medications to help with anxiety and falling asleep.  With medication, he was falling asleep easily, with no night awakenings, and slept seven hours; however, he rarely had restorative sleep.  He also reported a recent diagnosis of sleep apnea.  The examiner administered a PTSD assessment which revealed that PTSD impairment had not changed since his prior VA examination in 2011.  The Veteran described himself as a nervous person and stated he had panic attacks less than once a week.  The examiner noted that despite him having good social support from family and friends, he appeared to be rigid in his thinking and easily irritated by others, resulting in difficulty in establishing new relationships or getting along with people who do not share his world views.  The Veteran denied feeling depressed mood, impaired concentration or memory, trouble falling asleep, suicidal ideation, and hopelessness. 

Ultimately, the examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity to include the following symptoms: anxiety; panic attacks that occur weekly or less often; and difficulty in establishing and maintaining effective work and social relationships.  The examiner remarked that the Veteran was a pleasant, cooperative gentleman who appeared easily upset when discussing topics of importance to him such as Vietnam and current events in the news; there was no evidence of memory impairment. 

A November 2015 VA health screen resulted in a negative depression screen and a negative PTSD screen.  The Veteran reported several days of depressive symptoms such as loss of interest or pleasure, and feeling down; however he denied PTSD symptoms.  

In December 2015, the Veteran came in for a VA mental health assessment.  He reported falling asleep well but that he did not feel rested.  He noted a sleep apnea diagnosis but he refused to use the CPAP machine.  He reported that his mood was irritable and that he was rude to his spouse at times.  Mental status examination revealed the Veteran as cooperative with nothing outside of normal limits besides mild short term memory deficits.  Mood was euthymic. 

A February 2016 VA psychiatry note reflect the Veteran had discontinued all his medications; he was irritable at times.  The Veteran reported stressors such as wanting to quit smoking (using nicotine patches), a home remodeling project, and an impending knee replacement.  His spouse, who attended the session with him, requested counseling, but the Veteran declined.  Mental status examination was within normal limits; mood was euthymic. 

The Veteran had another private psychiatric evaluation in November 2016 by B. Cook, who remarked that the Veteran was quite cheerful and affable by nature, and was very agreeable to talking in conversation.  The Veteran reported no psychiatric symptoms before the military and stated that upon returning from the service, he felt more on edge, experienced nightmares and sleeping problems, put off others with explosive angry outbursts, and avoided all talk and references to his time in Vietnam. 

In regard to activities of daily living, the Veteran reported that he got up at nine in the morning, had coffee, read the paper, watched television with his wife and then ate breakfast at a local café.  He then spent several hours on his computer researching and responding to email.  He reported working around his house, yard, and property but generally felt inefficient and unproductive - stating that he would get distracted and fail to finish tasks or take breaks due to fatigue, headache, or pain.  The Veteran reported he had a sparse social life, largely involving accompanying his wife on shopping errands, eating out, and visiting family.  He stated he rarely visited with friends and had no independent social life.  He could name no pleasurable hobbies or pursuits and stated that he had lost his energy and motivation to work on cars, which he used to enjoy.  The Veteran also reported that he frequently found himself checking doors and locks and isolated himself from family due to irritable moods and a tendency to snap at people.  The provider noted that the Veteran appeared to have some problems with memory.

Ultimately, the provider opined that the Veteran was severely disabled by both PTSD and depression.  Areas of impairment included memory, concentration, emotional regulation, persistence, stamina, and strength.  He further opined that it would be very difficult if not impossible for the Veteran to work with superiors and coworkers, receive instructions and feed back, and to work with the public.  Other service connected disabilities of hearing loss and tinnitus would further impair his ability to maintain a regular schedule and perform duties typically expected in a work environment.  

During his January 2017 Board hearing, the Veteran testified that he had difficulty concentrating, exceptionally high levels of anxiety every day, daily thoughts of Vietnam, anger issues, irritability issues, frequent panic attacks, being on the defensive, obsessive rituals, difficulty being in crowds, and isolative behavior.  He indicated that he was angry and irritable when he was employed, and that he mentally could not handle employment.  The Veteran indicated that he was more irritable and angry since he saw Dr. Northway in 2010.  His wife emphasized he was constantly irritable and angry, and that she tried to avoid upsetting him due to his anger outbursts.

The Board notes that some of the evidence of record is contradictory.  It is unclear from the record how much his PTSD and depression symptoms impacted his work prior to retirement.  The record is also less clear about how much social interaction and social support the Veteran has enjoyed.  For instance, he has reported several times that he has no relationships outside of family, but he has also reported having friends that he sees on a regular basis.  The record also suggests that he spends several hours a week corresponding with fellow servicemembers and that he occasionally attended (perhaps even organized) reunions of these individuals.  

Nearly every evaluation the Veteran has indicates he is pleasant and cooperative.  Nevertheless, the Veteran's spouse has consistently reported that the Veteran is easily irritated and he is frequently noted as being anxious, and the Board finds her reports competent and credible.

Thus, upon review of the totality of the record, the Board finds that the evidence is at least in equipoise as to whether a rating of 70 percent is warranted for the Veteran's PTSD with depression for the entire appeal period based on symptoms such as severe anxiety (making it challenging for the Veteran to leave his home), explosive irritability and impaired impulse control, obsessive behaviors, panic attacks, and isolative behaviors.  The Veteran's symptoms are of such severity, frequency and duration that they result in occupational and social impairment with deficiencies in most areas.  

The Board notes that the Veteran limited his appeal to a 70 percent rating; as such this represents a full grant of the benefits sought on appeal.  


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis.  With this decision, the Veteran is service connected for PTSD with depression at 70 percent, bilateral hearing loss at 20 percent, and tinnitus at 10 percent.

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran took an early retirement from his career as a heavy equipment mechanic of 37 years in 2004.  At that time, he was having substantial trouble with a non-service connected bilateral wrist disability that negatively impacted his work.  In 2004, he also reconnected with some of his old military colleagues, which resulted in increased psychological distress.  Since the period on appeal, which begins in February 2010, the evidence shows that the Veteran has struggled with the symptoms of his PTSD, which have included severe anxiety (making it challenging for the Veteran to leave his home); mild short-term memory loss, explosive irritability, sleep impairment, loss of pleasure and motivation, occasional obsessive behaviors, panic attacks less frequent than once a week, and isolative behaviors.

The above-described opinions of Dr. Northway, the March 2011 VA examiner and Dr. Cook support an award of TDIU due to the Veteran's PTSD and major depressive disorder.  As indicated by Dr. Cook, the Veteran would have trouble performing the most minimal of duties due to memory loss, concentration, emotional regulation, and persistence.  Moreover, the provider felt the Veteran would find it extremely difficult to work with superiors and coworkers, to receive instructions or feedback, or to work with the public.  Accordingly, affording the Veteran the benefit of the doubt, a TDIU is established.

ORDER

The appeal concerning the issues of: whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a gastrointestinal disorder, including irritable bowel syndrome and/or colitis; whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for complex regional pain syndrome; entitlement to service connection for right upper extremity peripheral neuropathy; and entitlement to service connection for left upper extremity peripheral neuropathy is dismissed.

For the entire appeal period, a 70 percent rating is granted for PTSD and major depressive disorder.

For the entire appeal period, TDIU is granted. 



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


